DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 5-18, the prior art does not teach “…a first display area and a second display area, wherein the first display area at least partially surrounds the second display area, and the second display area comprises a photosensitive element, wherein each of the first display area and the second display area comprises a plurality of sub-pixels each comprising a pixel circuit and a light emitting element; wherein active layers of the pixel circuits in each column have discontinuity points, wherein the discontinuity point in each column is located either between a pair of associated adjacent sub-pixels in the column, or within an associated one of the plurality of sub-pixels in the column; and at least one of: wherein the pixel circuit further comprises a drive transistor, a data write module, a threshold compensation module, a light emission control module, a first reset module and a second reset module; the data write module is configured to provide a data signal to the drive transistor; the light emission control module is connected in series to the drive transistor and the light emitting element separately and is configured to control whether a drive current flows through the light emitting element; the threshold compensation mode is configured to detect and self-compensate an offset of a threshold voltage of the drive transistor; the first reset module is connected to a control end of the drive transistor and is configured to reset the control end of the drive transistor; and the second reset module is electrically connected to the light emitting element and is configured to reset the light emitting element; or wherein the first display area comprises a first area and a second area the second area is located between the first area and the second display area a sub-pixel arrangement density in the first area is greater than a sub-pixel arrangement density in the second area; and the sub-pixel arrangement density in the second area is greater than a sub-pixel arrangement density in the second display area.”
Regarding claim 20, the prior art does not teach “…a first display area and a second display area, wherein the first display area at least partially surrounds the second display area, and the second display area comprises a photosensitive element, wherein each of the first display area and the second display area comprises a plurality of sub-pixels each comprising a pixel circuit and a light emitting element; wherein active layers of the pixel circuits in each column have discontinuity points, wherein a discontinuity point in each column is located either between a pair of associated adjacent sub-pixels in the column, or within an associated one of the plurality of sub-pixels in the column; and at least one of: wherein the pixel circuit further comprises a drive transistor, a data write module, a threshold compensation module, a light emission control module, a first reset module and a second reset module; the data write module is configured to provide a data signal to the drive transistor; the light emission control module is connected in series to the drive transistor and the light emitting element separately and is configured to control whether a drive current flows through the light emitting element; the threshold compensation mode is configured to detect and self-compensate an offset of a threshold voltage of the drive transistor; the first reset module is connected to a control end of the drive transistor and is configured to reset the control end of the drive transistor; and the second reset module is electrically connected to the light emitting element and is configured to reset the light emitting element; or wherein the first display area comprises a first area and a second area the second area is located between the first area and the second display area a sub-pixel arrangement density in the first area is greater than a sub-pixel arrangement density in the second area and the sub-pixel arrangement density in the second area is greater than a sub-pixel arrangement density in the second display area.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: An et. al. [2018/0033831], Yamazaki et. al. [2017/0153671], Chen et. al. [2016/0351107].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625